Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3, 5-6, and 21-25 are pending, claims 4, 7-20, and 26-27 are cancelled, and claims 1 and 21 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1 and 21 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining The limitations “high pressure” and “high voltage” have been rendered indefinite by use of the term “high,” as it is unclear what pressure and voltage is required to be considered “high.”
Allowable Subject Matter
Claims 1-3, 5-6, and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The noted condensation rod being cylinders having respective stairs and rotationally symmetric about a central axis having atomizing electrodes which comprise an emitter and a counter pole, and both the emitter and counter pole respectively disposed on two sides of the condensation ride and parallel to each other and respectively parallel with the condensation rod was not found in the prior art.
Response to Arguments/Amendments
	The Amendment filed (01/31/2022) has been entered. Currently claims 1-3, 5-6, and 21-25 are pending, claims 4, 7-20, and 26-27 are cancelled, and claims 1 and 21 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (12/10/2021). The examiner notes all prior art rejections have been overcome. Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive with regards to the previous and still pending 35 U.S.C. 112 (b). Applicant argues that high voltage is 250 V to 220kV, this is not found defined in their specification, nor is there any indication as to where this defined range from.  Furthermore there is no argument made to high pressure. The definition of high voltage is “an electrical potential large enough to cause injury or damage. https://www.safeopedia.com/definition/6450/high-voltage states high voltage is at 1,000 volts of AC and 1500 volts at DC (which itself differs from applicants noted range in their arguments), Wikipedia has http://www.highvoltageconnection.com/articles/additionalhvdefinitions.htm has the range starting at 600 volts. It is noted that there is near clear definition of what is high voltage, examiner suggests dropping the term high from the claim, as there is no defined range in applicants specification to give the range of what is covered under “high” and applicants own given ranged are different from the two above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752